Pursuant to Ind.Appellate Rule 65(D),
                                                                       FILED
                                                                     Jun 25 2012, 9:31 am
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                            CLERK
                                                                          of the supreme court,
                                                                          court of appeals and
 establishing the defense of res judicata,                                       tax court


 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                   ATTORNEYS FOR APPELLEE:

RICHARD L. LANGSTON                                       GREGORY F. ZOELLER
Frankfort, Indiana                                        Attorney General of Indiana

                                                          GARY R. ROM
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

RYAN KEITH WINCHESTER,                                    )
                                                          )
       Appellant-Defendant,                               )
                                                          )
                vs.                                       )      No. 12A02-1109-CR-882
                                                          )
STATE OF INDIANA,                                         )
                                                          )
       Appellee-Plaintiff.                                )


                       APPEAL FROM THE CLINTON CIRCUIT COURT
                           The Honorable Linley E. Pearson, Judge
                               Cause No. 12C01-1003-FB-83


                                                June 25, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Ryan Keith Winchester appeals his conviction of Burglary,1 a class B felony. He

presents the following consolidated and restated issue for review: Did the trial court abuse

its discretion when it excluded certain evidence from trial?

        We affirm.2

        On Thursday, March 11, 2010, Michelle Harris was home from college for spring

break and living at Jaime Martin and Jackie Howe’s residence in Frankfort, Indiana. Howe

left for his construction job early that morning, and Martin went to work at a nearby

convenience store by 9:00 a.m. Harris stayed in her bedroom and slept all morning.

        At some point after noon, Harris awoke to a noise “like rattling of metal” that

continued to get louder. Transcript at 30. She opened her bedroom door and proceeded to

the living room where she observed a man “hunched over” Martin’s filing cabinet and prying

it open with a screwdriver. Id. The man straightened up and indicated that he did not know

anyone was home. Harris asked what he was doing, and the man responded that he was

getting money that Martin owed him. Harris responded, “I don’t know you.” Id. at 31. The

man pulled money from his pocket and after handing it to Harris, asked for a glass of water.

He then took the money from Harris’s hand said “he was gonna be back in ten to fifteen

minutes and that his name was Jay Stevens and that he drove a Black Caddy.” Id. The man

left.


1
  Ind. Code Ann. § 35-43-2-1 (West, Westlaw current through legislation effective May 31, 2012).
2
  We remind appellate counsel that Indiana Appellate Rule 46(A)(6) requires the statement of facts section in
the appellant’s brief to describe in narrative form “the facts relevant to the issues presented for review”.
Winchester’s “facts” simply restate the charges, conviction, and sentence and offer no assistance to us in
considering the issues presented on appeal. An appellant’s brief must be prepared so that this court,
considering the brief alone and independently from the record, can intelligently consider each question
presented. Galvan v. State, 877 N.E.2d 213 (Ind. Ct. App. 2007).

                                                     2
        After unsuccessfully trying to call Martin, Harris went to find her at work. They came

home together and eventually called the police, reporting that hundreds of dollars had been

stolen from the filing cabinet. Harris provided a general description to the responding officer

but could not otherwise identify the intruder. The front door showed evidence of a forced

entry, and Martin indicated that she had locked it when she left for work that morning.

        The following day, Winchester’s best friend, Kevin Ryan Harshbarger, was arrested

on an unrelated charge of burglary. In hopes of favorable treatment, Harshbarger offered

investigators information regarding the March 11 burglary. He knew specific details of the

crime and identified Winchester as the perpetrator. Harshbarger later admitted driving

Winchester to the residence and waiting outside while Winchester committed the burglary.

        On March 13, police presented two photo arrays to Harris. Harshbarger and

Winchester were included among the twelve photographs. Harris immediately identified the

photograph of Winchester. Though she had never met him before, Harris unequivocally

testified at trial that Winchester, and not Harshbarger,3 was the intruder.

        The State charged Winchester with class B felony burglary, class D felony theft, and

class C felony robbery. The jury found Winchester guilty of burglary and not guilty of theft

or robbery. Winchester now appeals.

        Winchester’s appellate argument is difficult to decipher, but boiled down, he

complains that he was not allowed to introduce evidence that on the day before the alleged

burglary, he went to Martin’s residence and purchased marijuana from her (because Howe,


3
  With respect to Harshbarger, Harris explained, “I’m definite. He’s much taller, much more gangly, he is.”
Id. at 44.

                                                    3
her boyfriend, was not present) and that she fronted him the money. The trial court indicated

that it would not allow any references to marijuana but that Winchester could otherwise

testify to knowing Martin and being at her residence to purchase something.

       Accordingly, Winchester testified4 that he knew Martin and had been inside her

residence on three occasions in the month leading up to the burglary. In particular, he

testified that he had been inside the residence on March 10 and had purchased “something”

on account for $50 from Martin. Id. at 241. He also testified that Harris, whom he did not

know, was present and saw him that day.

       Jamie Martin testified at trial that she did not know Winchester, though she had been

informed that they went to school together in the past. On cross-examination, defense

counsel inquired as to whether Winchester had been in her house the day before the burglary

or had ever bought anything from her before. Martin indicated negatively with regard to both

inquiries. When the defense then made reference to marijuana, the State interrupted and the

court ruled that such evidence was inadmissible and not proper impeachment evidence.

               As a general matter, the decision to admit or exclude evidence is within
       a trial court’s sound discretion and is afforded great deference on appeal….
       [W]e will not reverse the trial court’s decision unless it represents a manifest
       abuse of discretion that results in the denial of a fair trial. An abuse of
       discretion in this context occurs where the trial court’s decision is clearly
       against the logic and effect of the facts and circumstances before the court or it
       misinterprets the law.

Carpenter v. State, 786 N.E.2d 696, 702-03 (Ind. 2003) (citations omitted).
      “Evidence is relevant if it has any tendency to make the existence of any fact that is of

consequence to the determination of the action more or less probable than it would be




                                               4
without the evidence.” Forgey v. State, 886 N.E.2d 16, 22 (Ind. Ct. App. 2008) (citing Ind.

Evidence Rule 401). Here, Winchester baldly asserts that evidence relating to the sale of

marijuana is relevant to his defense, but he wholly fails to establish that this evidence would

tend to make the existence of any fact of consequence more or less probable. See Forgey v.

State, 886 N.E.2d 16. He provides no analysis for his assertion of relevance and essentially

argues that a defendant has a constitutional right to “choose the issues he wants to bring to

the jury’s attention” and that a court’s exclusion of evidence that “the Defendant feels is

relevant” should automatically result in reversal.                Appellant’s Brief at 11 (emphasis

supplied). There is no merit to this contention.5 See, e.g., Sanchez v. State, 749 N.E.2d 509

(Ind. 2001) (a defendant’s right to present a defense is not without limitation, as the

defendant must comply with established rules of procedure and evidence).

        Judgment affirmed.

MAY, J., and BARNES, J., concur.




4
    On appeal, Winchester inexplicably states that he did not testify at trial. On the contrary, we direct
appellate counsel to pages 237 through 266 of the trial transcript.
5
   Winchester’s undeveloped assertion that “even if evidence that the Defendant is trying to introduce is not
relevant to a material issue in the case, evidence can still be relevant to the jury nullification argument” is
baseless and merits no discussion. Appellant’s Brief at 12.

                                                      5